DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 depends from claim 1. Claim 5 recites, the seed crystal comprises 1-6 holes, however claim 1 recites “multiple holes.” It is unclear how a seed crystal can have multiple holes and 1 hole.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolis et al (US 2016/0326667).
Kolis et al teaches a seed crystal 102, the seed crystal is provided with multiple holes 104, the multiple holes are interval-arranged in the seed crystal along a length direction thereof, and additive is stored in the holes (See [0065]-[0077], Fig 3 shows seed crystal 102 with a plurality of voids 104 and filling the voids with new regime material 105 and likewise Fig 4 shows seed crystal 32 with a plurality of voids filled with material). 
Referring to claim 3, Kolis et al shows holes along the length and extending from the top surface to the bottom surface (Fig 3), which reads on a hole is positioned in a lower portion of the seed crystal.
Referring to claim 5, Kolis et al shows an example with 4 holes (Fig 3).

Claim(s) 1-5, 9-11, 13, 14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney et al (US 2009/0165703).
Maloney et al teaches a single crystal charge structure comprising mono-crystalline silicon comprising a key hole feature and thread features for attaching a silicon linking structure, which reads on a seed crystal, the seed crystal (monocrystalline charge structure) is provided with multiple interval-arranged holes in the seed crystal along a length direction thereof, and additive (silicon linking structure 623, 633) can be stored in the holes (See Fig 10A, 10B, 10C; [0003]-[0005], [0036]-[0045], and see below which shows Fig 10A with comments regarding the examiner’s interpretation of the reference)

    PNG
    media_image1.png
    673
    941
    media_image1.png
    Greyscale



Referring to claim 2, Maloney et al teaches the silicon linking structure in the hole is made of silicon ([0041]-[0045]), which reads on a the hole is filled with a silicon series material part.
Referring to claim 3, Maloney et al teaches a plurality of embodiments which includes the hole is positioned in a lower portion of the seed crystal (See Figs 10A, 10B, 10C) to connect additional single crystal charge structures to the bottom of another silicon charge structure.
Referring to claim 5, Maloney et al the seed crystal comprises 2 holes, the 2 holes are interval-arranged in the seed crystal along a length direction thereof (See Fig 10C which shows charge structure 611 with holes at the top and bottom for linking structures 623, 633).
Referring to claim 9, Maloney et al teaches tapered section between charge structure 609 and 611 with linking structure 623 connecting charge structure 609 and 611, which reads on a seed crystal area between the adjacent two holes is a slender neck (See Fig 10C).
Referring to claim 10, Maloney et al teaches the hole is provided with a thread 603’ (Fig 8A, 8B; [0041]).
Referring to claim 11, Maloney et al teaches silicon charge structures with matching thread features for attachment, which reads on the silicon-series material part is a siliceous bolt, and the siliceous bolt is matched with the thread (See Fig 6A, 6B, Fig8A-C, Fig 9, Fig 10A-C).
Referring to claim 13, Maloney et al teaches silicon charge structures with matching thread features for attachment, which reads on the silicon-series material part is a siliceous bolt, and the siliceous bolt is matched with the thread (See Fig 6A, 6B, Fig8A-C, Fig 9, Fig 10A-C), which reads on a silicon-series master alloy. 
Referring to claim 14 and 16-17, these claims depend from claim 13, and only further limit alternatives/optional elements of claim 13, which are not required. Maloney et al teaches a silicon-series master alloy, as discussed above; therefore meets the claimed limitations.
Referring to claim 18, Maloney et al discloses a method for preparing monocrystal silicon by a Czochralski method (abstract, [0002]), comprising: (1) enabling a polysilicon raw material to be molten (silicon feed stock), so as to obtain molten silicon; (2) enabling the seed crystal as claimed in claim 1 to be immerged in the molten silicon and stewing (after forming the melt the melt is charged using the seed/charging structure of claim 1, as discussed above); and (3) operating the seed crystal by the Czochralski method so that the molten silicon grows a crystal, so as to obtain the monocrystal silicon (Abstract; [0046]).
Referring to claim 19,  Maloney et al teaches the charge structure up to the seed crystal 116 with charge unit 401’ having a hole for the seed crystal 116 is immersed, where in the charge structure is used to charge the melt and the seed is used to pull the crystal, which reads all portions, provided with holes, of the seed crystal are immerged in the molten silicon because the charging structure with the hole is melted and the melt is then pulled from the seed 116 within the charging structure (see Fig 9; [0038]-[0045]).
Referring to claim 21, Maloney et al teaches growing a monocrystalline silicon using the method of claim 18 (Abstract). Furthermore, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). Here, any monocrystalline silicon crystal would also read on the claimed product. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6, 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (US 2009/0165703) as applied to claim 1-5, 9-11,13-14, 16-19 and 21 above.
Maloney et al teaches all of the limitations of claim 6, as discussed above, except Maloney et al does not explicitly teach the diameter of the hole is 8-15 millimeters.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify by making the hole with diameter of 8-15 millimeters because changes in size and shape are prima facie obvious (MPEP 2144.04) and to match the size of a desired seed/charging structure/linking structure.
Referring to claim 8, Maloney et al teaches all of the limitations of claim 7, as discussed above, except Maloney et al does not explicitly teach the depth of the hole is 8-15 millimeters. It would have been obvious to one of ordinary skill in the art at the time of filing to modify by making the hole with depth of 8-15 millimeters because changes in size and shape are prima facie obvious (MPEP 2144.04) and to match the size of a desired seed/charging structure/linking structure.
Referring to claim 8, Maloney et al teaches all of the limitations of claim 8, as discussed above, except Maloney et al does not explicitly teach a distance between the adjacent two holes is 10-20 millimeters. Maloney et al teaches a charging structure/seed 611 with a hole at the top for linking structure 623 and a hole at the bottom for linking structures 633 (See Fig 10A). Maloney et al teaches a distance between the two holes however does not explicitly teach the distance is 10-20 millimeters. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney et al by making a distance between the adjacent two holes is 10-20 millimeters because changes in size and shape are prima facie obvious (MPEP 2144.04) and a charging structure of any desired shape/thickness can be used with holes formed at the top and bottom.

Claim 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (US 2009/0165703) as applied to claim 1-5, 9-11,13-14, 16-19 and 21 above, and further in view of Aydelott (US 5,976,245).
Maloney et al teaches all of the limitations of claim 12, as discussed above, except the additive is solid substance and powder substance.
In a method of Czochralski growth, Aydelott teaches a component 10 for adding dopants to semiconductor materials comprising a seed crystal portion comprising a cavity 20 sized to contain a desired amount of dopant 26 to achieve a desired electrical properties in the semiconductor material (abstract col 5, ln 1-67, col 6, ln 1-67). Aydelott depicts the dopant as solid particles in Figs 1-2 and dopants are typically granules or flakes (col 1, ln 1-67), which clearly suggests a solid substance and powder substance. Furthermore, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07); therefore the selection of a solid powder dopant would have been obvious to one of ordinary skill in the art at the time of filing.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney et al by filling voids in the seed crystal with solid powder dopants, as taught by Aydelott to achieve a desired electrical properties in a semiconductor material.
Referring to claims 13, 14, and 16, as discussed above, these limitations only further limit alternatives that are not necessary for the rejection of claim 13. However, the combination of Maloney et al and Aydelott teaches filling voids in the seed crystal with dopants, such as antimony (Aydelott col 1, ln 25-45). Furthermore, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07); therefore the selection of any desired dopant compound, such as the dopants, in claims 14 and 16, would have been obvious to one of ordinary skill in the art at the time of filing to obtain a semiconductor melt with desired electrical properties.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (US 2009/0165703) as applied to claim 1-5, 9-14, 16-19 and 21 above, and further in view of Iino (US 2002/0000187).
Referring to claim 20, Maloney et al teaches all of the limitations of claim 20, as discussed above, except Maloney et al does not explicitly teach a time of the stewing is 1-10 minutes. 
In a method of Czochralski growth, Iino teaches when a necking operating is initiated within 5 minutes after a part of the silicon seed crystal is melted down into the melt, slip dislocation hardly generates or is hardly increased after melting down so that rate of success in making a crystal dislocation free can be further improved ([0018]-[0030]), which clearly suggests a stewing time of 1-5 minutes. Overlapping ranges are prima facie obvious (MPEP 2144.05)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney et al by having a time of the stewing is 1-5 minutes, as taught by Iino to grow a dislocation free crystal.


Response to Arguments
Applicant’s arguments, see page 4 of the remarks, filed 07/28/2022, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. Applicant’s specification defines an “slender neck” in paragraph [0050].

Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant’s that Maloney does not teach multiple holes is noted but not found persuasive. As discussed above, Maloney teaches an embodiment comprising a plurality of holes. Applicant’s arguments are directed to Fig 6, however Fig 10 shows a plurality of holes.
Applicant’s argument regarding an inventive step to ensure the additive is completely melted is noted but not found persuasive. First, the argument is not persuasive because Maloney is 35 USC 102 rejection; therefore the argument is not persuasive. Applicant has not shown a structural difference between the claimed seed and the seed crystal taught by Maloney; therefore the rejection is maintained. Second, the inventive step of adding an additive to a hole in a seed is well known in the art to ensure complete melting, as taught by Aydelott (US 5,976,245), as discussed above in the rejection.
Applicant’s argument that a person of skill in the art can only conceive of a hole in the length wise direction is noted but not found persuasive. First, this is mere attorney argument which lacks evidence; therefore is not persuasive. Second, it is well known in the art to provide lateral/transverse holes in a seed crystal for containing a dopant material. See JP 62-153188 Fig 3 and Yemane-Berhane et al (US 5,406,905) col 2, ln 1-30 teaches a seed with a transverse hole filled with dopant. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yemane-Berhane et al (US 5,406,905) teaches a seed with a transverse hole filled with dopant (col 2, ln 1-67). 
JP 62-153188 Fig 3 show a seed with lateral hole filled with dopant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714